Case 6:18-cv-01140-PGB-DCI Document 27 Filed 02/14/19 Page 1 of 1 PageID 99




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


ANDRA JACKSON,

                       Plaintiff,

v.                                                      Case No: 6:18-cv-1140-Orl-40DCI

MERRICK BANK CORPORATION,

                       Defendant.
                                          /

                                          ORDER

        This cause is before the court following review of the Joint Stipulation of Dismissal

with Prejudice, in which the parties stipulate to the dismissal of the above-captioned

action in its entirety. (Doc. 26). The stipulation of dismissal is self-executing pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Anago Franchising, Inc. v. Shaz,

LLC, 677 F.3d 1278, 1279 (11th Cir. 2012). Accordingly, the Clerk is DIRECTED to close

the file.

        DONE AND ORDERED in Orlando, Florida on February 14, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
